Fourth Court of Appeals
                                San Antonio, Texas
                                      August 27, 2014

                                   No. 04-14-00504-CR

                                   Roberto ROSAS, Jr.,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 13-CRS-256
                       Honorable Marisela Saldana, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on August 27, 2014.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of
the said court on this 27th day of August, 2014.



                                                  Keith E. Hottle, Clerk